

Exhibit 10.3
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Double asterisks denote omissions.


King
PROFIT SHARING PLAN


This King Profit Sharing Plan, effective January 1, 2019, is for eligible
employees of King Digital Entertainment plc (“King”) and its subsidiaries.


1.     DEFINITIONS


"AB" shall mean Activision Blizzard, Inc., being the parent company of King.


"Company" shall mean, individually or collectively, King and its subsidiaries.


"King" shall mean King Digital Entertainment plc and references to matters being
agreed by or requiring the agreement, consent or approval of King shall mean
agreed by or the agreement, consent or approval (as the case may be) of the most
senior executive of King for the time being, as determined by AB in its sole
discretion.


"King Contribution" shall mean, for each Plan Year,


A.     the earnings (using a methodology determined from time to time by AB in a
manner consistent with the methodology used with respect to the Blizzard Profit
Sharing Plan) before interest and taxes of the Company for that Plan Year
REDUCED BY


B.     the sum of the following items, to the extent not included in A. above:


i.    Stock-based incentive and other compensation for employees directly
managed by the Company (other than compensation relating to this Plan),
including associated payroll taxes and social charges;


ii.        Restructuring charges, if applicable, related to the Company
operations, except restructuring charges that commence within 12 months of
completion of the acquisition of the Company by AB as a direct result of the
acquisition of the Company; and


iii.    One-time charges (such as legal settlement expenses or gains relating to
the Company’s operations, cash payment relating to contingent earn-out of the
Company’s business acquisitions, impairment or write-downs or amortization
expenses of intangible assets resulting from acquisition of business by the
Company etc., in such a way that all revenues and income received and
receivable, and costs and expenses paid and payable relating to the Company’s
operations are captured).


Provided, however, that (a) any allocations of AB’s fixed costs for services
performed on behalf of the Company (including, but not limited to, Sales,
Marketing, Corporate Service Center and G&A) shall not be deducted in
determining the King Contribution, except as mutually agreed between AB and
King, (b) charges for impairment or write-downs of intangible assets, that
arises from purchase price accounting from acquisition of the Company by AB,
will not be deducted in calculating the King Contribution and (c) compensation
pursuant to this Plan shall not be deducted in calculating the King




Page 1



--------------------------------------------------------------------------------




Contribution (and in each such case, to the extent taken into account in A.
above, shall be added back).


For clarity, the earnings before interest and taxes of the Company referred to
in A above shall capture all revenues and income received and receivable,
expenses and losses paid and payable for running the Company’s operations, and
be computed consistently with the non-GAAP operating income of the Company’s
operations, as determined appropriate, being disclosed in AB’s earnings release.
For example, under AB’s current definition, non-GAAP operating income excludes
from US GAAP operating income the impact from (a) stock-based compensation
expenses, (b) changes in deferral of net revenues and related cost of sales, (c)
amortization of and any impairment of intangible assets from purchase price
accounting, (d) other one-time charges that AB deems to be non-recurring and
non-operational, and the income tax adjustments associated with any of the above
items.


"Participant" shall mean an eligible employee of the Company designated to share
in the
Profit Sharing Pool.


"Plan" shall mean the King Profit Sharing Plan, as amended from time to time,
approved by AB.


"Plan Year" shall mean a fiscal year, as defined by AB pursuant to its
then-current governance practices.


"Profit Sharing Pool" shall mean the Profit Sharing Pool determined for each
Plan Year in accordance with Section 3.


2.    PURPOSE


The purposes of this Plan are to further the growth and success of King, to
provide Participants with cash awards in recognition of meeting business goals,
to motivate Participants to make contributions to the profitable growth of the
Company, and to incent the long-term attraction and retention of employees.


3.
PLAN YEAR PROFIT SHARING POOL



For each Plan Year, King shall establish and maintain an unfunded bookkeeping
reserve for purposes of the Plan (the "Profit Sharing Pool") with a
corresponding charge to income for the Plan Year. The Profit Sharing Pool shall
be equal to [**]% of the King Contribution (i.e. prior to profit sharing
expense), as approved by AB.


4.    AMOUNT OF ANNUAL AWARD FROM PROFIT SHARING POOL


Whether an individual employee participates and the amount of a Participant's
award payable out of the Profit Sharing Pool for any Plan Year may be proposed
by King and subject to the approval of AB, as well as the Compensation Committee
of the Board of Directors of AB (where applicable pursuant to the then
prevailing Compensation Committee procedures). The amount of a Participant's
award will be determined based upon actual performance and contribution, in
addition to other factors. AB retains the sole discretion to determine the
amount and timing of all awards.


The award, if any, to an employee for any Plan Year will be determined
independently of his or her award in any other Plan Year. Any prior award is not
a guarantee of a future award.




Page 2



--------------------------------------------------------------------------------








5.     CONDITIONS FOR PAYMENT OF AWARDS


Except as may otherwise be provided in his or her employment or service
agreement, an employee will earn the right to receive payment of an award for a
Plan Year only if he or she remains continuously employed by the Company until
the award for the Plan Year is paid. If an employee ceases to be an employee of
the Company prior to payment of the award for the Plan Year for any reason,
except as may otherwise be provided in his or her employment or service
agreement, the employee will not be entitled to payment under this Plan for that
Plan Year and the Company and AB will have no further obligation under this Plan
to the employee.




6.    TIMING OF AWARDS


With respect to each Plan Year, awards, if any, shall be made at such times as
King may propose, subject to the approval of AB, or as AB may determine, and may
include deferrals.


Once approved or determined by AB, such awards, if any, shall be  made and paid
within the first 90 days following the end of the applicable Plan Year.


Notwithstanding the above, AB retains the sole discretion to determine the
amount of any awards, to whom such awards are made, if there are any deferrals
and the amount thereof as well as the payment schedule and timing of all
deferrals of any such awards.


7.    PLAN INTERPRETATION, TERMINATION, OR MODIFICATION


Except for the most senior executive of King, the most senior Human Resources
Officer of AB, the Chief Executive Officer of AB, the Chief Operating Officer of
AB and, the Compensation Committee (where applicable, pursuant to the then
prevailing Compensation Committee procedures), in each case acting within his or
its authority as specifically set forth in the provisions of the Plan, no
employee has the authority to bind the Company with respect to any aspect of the
Plan. Any course of dealings will not be applicable to the interpretation or
implementation of the Plan and no employee will be entitled to rely on any past,
current or future practices. Although the provisions of this Plan reflect the
current methodology by which the Company and AB anticipate operating the Plan,
the Plan is completely discretionary and AB retains the right to change,
interpret and/or terminate the Plan in its sole discretion, with or without
notice, and regardless of whether or not work has been initiated or completed,
and the AB’s determination on these matters will be final and binding.


8.     GENERAL


A.
Right to Withhold Taxes. The Company shall have the right to withhold such
amounts from any payment under this Plan as it determines (acting reasonably)
necessary to fulfill any federal, state, or local wage or compensation
withholding requirements.



B.
Non-Transferability of Rights. A Participant may not assign or transfer his/her
rights and interests under the Plan in whole or in part either directly or by
operation of law or otherwise (except in an event of the Participant's death),
including, but not limited to, by way of execution, levy, garnishment,
attachment, pledge, bankruptcy or in any other manner, and no such rights or
interests of any Participant under the Plan shall be subject to any obligation
or liability of such Participant other than any obligations or liabilities owed
by the Participant to the Company or AB.







Page 3



--------------------------------------------------------------------------------




C.
No Right to Continued Employment. Neither the Plan, nor any compensation payable
under the Plan, shall confer upon any Participant any right to continuance of
employment by the Company or AB nor shall they interfere in any way with the
right of the Company or AB to terminate any Participant's employment at any
time. In the event of termination, the Participant's right to payment under this
Plan will be determined pursuant to Section 5 above.

.


D.
No Claim Against Assets. Nothing in this Plan shall be construed as giving any
Participant or his or her legal representative, or designated beneficiary, any
claim against any specific assets of the Company or AB or as imposing any
trustee relationship upon the Company or AB in respect of the Participant. The
Company shall not be required to segregate any assets in order to provide for
the satisfaction of the obligations hereunder. If and to the extent that the
Participant or his or her legal representative or designated beneficiary
acquires a right to receive any payment pursuant to this Plan, such right shall
be no greater than the right of an unsecured general creditor of the Company or
AB.



E.
Payment to Designated Beneficiary. In the event of a Participant's death or
total disability, payment of the Participant's incentive compensation shall be
made to a beneficiary (or beneficiaries) designated by the Participant in the
form and a manner prescribed by the Company, or to the Participant's legal
representative. If a Participant does not have a properly designated
beneficiary, payment shall be made to the Participant's estate.



F.
No Other Agreements or Understandings. Except as expressly provided herein, this
Plan represents the sole agreement among the Company, AB and the Participants
concerning its subject matter and it supersedes all prior agreements,
arrangements, understandings, warranties, representations, and statements among
the Company, AB and the Participants concerning its subject matter.



G.
Headings. Section headings are used in this Plan for convenience of reference
only and shall not affect the meaning of any provision of the Plan.



H.
Governing Law. The Plan and all actions taken pursuant thereto shall be governed
by, and construed in accordance with, the laws of England applied without regard
to conflict of law principles.

















Page 4



--------------------------------------------------------------------------------






ACTIVISION BLIZZARD, INC.


 /s/ Robert A. Kotick


 
Robert A. Kotick, Chief Executive Officer
 













































[signature page to King Profit Sharing Plan]






Page 5

